DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 12/5/22. As directed by the amendment: claims 8, 11, 14, 21, 25-26 and 31 have been amended, claims 4, 6, 9, 12, 15-19, 27 and 30 have been canceled, and new claim 32 has been added. Thus, claims 1-3, 5, 7-8, 10-11, 13-14, 20-26, 28-29 and 31-32 are presently pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “connector that” in line 11, suggested to be changed to --a connector that-- for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “wherein the first arm is formed as a continuous component with the first wall and is an outermost surface of the body, and wherein the second arm is formed as a continuous component with the first wall and is an outermost surface of the body” however it is unclear how the first and second arms, which are part of the connector are also part of the outermost surface of the body. The language is suggested to be changed to --wherein the first arm is formed as a continuous component with the first wall and is an outermost surface of the [[body]]connector, and wherein the second arm is formed as a continuous component with the first wall and is an outermost surface of the [[body]]connector --.
Claim 32 recites “both cavities,” which lacks proper antecedent basis.

Allowable Subject Matter
Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with to place claims 1-3, 5 and 7 in condition for allowance.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 13, 23-25, 28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (9,731,038).
Regarding claim 8, in fig. 2a-2c Turner discloses a cover 11 for use with a nasal cannula (43, 46 and 44) having a main line (44 and 46) and a pair of nasal cannula prongs 43 extending therefrom in an axial direction, the cover comprising: a body (16, but excluding side walls with 14 and 12 as shown in fig. 2c) having a cavity (see fig. 2a) that is configured to receive therein the pair of nasal cannula prongs (Fig. 2a), wherein the body is generally closed at a distal end thereof (fig. 2a, end where 11 is pointing), and a connector (proximal arms of side wall of 11 shown in fig. 2, not including 14) that is configured to releasably connect the nasal cannula to the cover (Fig. 2a), wherein the connector is located at an outer edge of the cover at a proximal open end thereof located opposite the distal end (Fig. 2a) such that the nasal cannula is insertable into the connector and receivable in the cavity in a direction parallel to the axial direction (Fig. 2a), wherein a first section of the cavity (left side of the cavity) is configured to receive one of the pair of nasal cannula prongs therein and wherein a second section of the cavity (right side of the cavity) is configured to receive the other one of the pair of nasal cannula prongs therein while the main line is coupled to the connector (Fig. 2a), and wherein the body is positioned between, and extends continuously in a lateral direction between, the first and second sections of the cavity (Fig. 2a, outer wall of 16 extends between the left and right cavity), wherein the lateral direction is oriented in a direction perpendicular to a direction of receipt of the cannula prongs in the cavity (Fig. 2a).  
Regarding claim 13, Turner discloses that the body has a first wall (upper wall of 16, as viewed in Fig. 2a’s orientation) and a second wall (lower wall, opposite to upper wall) defining the cavity therebetween (Fig. 2a), and the cover includes a first seat (14 on left side wall) and a second seat (14 on right side wall) configured to contact a portion of the nasal cannula when the nasal cannula is releasably connected to the cover (Col. 5, ll. 21-24), and wherein the first and second seats are offset from the connector in the axial direction (the seats are closer to the distal end than the connector).

Regarding claim 8, in fig. 2a-2c Turner discloses a cover 11 for use with a nasal cannula (43, 46 and 44) having a main line (44 and 46) and a pair of nasal cannula prongs 43 extending therefrom in an axial direction, the cover comprising: a body (16, but excluding side walls with 14 and 12 as shown in fig. 2c) having a cavity (see fig. 2a) that is configured to receive therein the pair of nasal cannula prongs (Fig. 2a), wherein the body is generally closed at a distal end thereof (fig. 2a, end where 11 is pointing), and a connector (proximal arms of side wall of 11 shown in fig. 2 including 14) that is configured to releasably connect the nasal cannula to the cover (Fig. 2a), wherein the connector is located at an outer edge of the cover at a proximal open end thereof located opposite the distal end (Fig. 2a) such that the nasal cannula is insertable into the connector and receivable in the cavity in a direction parallel to the axial direction (Fig. 2a), wherein a first section of the cavity (left side of the cavity) is configured to receive one of the pair of nasal cannula prongs therein and wherein a second section of the cavity (right side of the cavity) is configured to receive the other one of the pair of nasal cannula prongs therein while the main line is coupled to the connector (Fig. 2a), and wherein the body is positioned between, and extends continuously in a lateral direction between, the first and second sections of the cavity (Fig. 2a, outer wall of 16 extends between the left and right cavity), wherein the lateral direction is oriented in a direction perpendicular to a direction of receipt of the cannula prongs in the cavity (Fig. 2a).  
Regarding claim 23, Turner discloses that the connector includes a first arm (left arm of side wall shown in fig. 2c) and a second opposed arm (right arm of side wall shown in fig. 2c) defining a gap 12 therebetween which is sized to receive the main line of the nasal cannula (Fig. 2a), located at the base of the prongs (Fig. 2a), therebetween and compressively grip the main line therebetween (Col. 5, ll. 21-24).
Regarding claim 24, Turner discloses that the cavity is a single continuous cavity (Fig. 2a).
Regarding claim 25, Turner discloses that the body extends continuously in the lateral direction between an entirety of the first and second sections of the cavity (in fig. 2a, a portion of the body extends laterally and continuously between the first and second sections, where 42 is pointing).
Regarding claim 28, Turner discloses that the body includes a first wall (upper wall of 16, as viewed in Fig. 2a’s orientation) located on a first side of the cavity and a second wall (lower wall, opposite to the upper wall) located on a second, opposite side of the cavity, wherein the first and second walls are oriented generally parallel to each other and are configured to be oriented generally parallel to the main line when the cannula is coupled to the connector (Fig. 2a).
Regarding claim 32, Turner discloses that the lateral direction intersects both cavities (Fig. 2a shows that the lateral direction extends along the width of the body 16 and intersects both sections of the cavity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Turner, as applied to claim 8 above, in further view of Brunet (7,798,332).
Regarding claim 10, Turner is silent regarding that the body has at least one air vent, located at the distal end therefore, that extends from an outer surface of the body to the cavity for providing air exchange. However, in fig. 1A Brunet teaches a body that has at least one air vent 70, located at the distal end therefore (the distally located vents located closer to prong end 25), that extends from an outer surface of the body to the cavity for providing air exchange (Col. 4, ll. 9-11). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Turner’s body with air vents, as taught by Brunet, for the purpose of preventing bacterial growth.
Regarding claim 11, Turner is silent regarding a divider positioned in the cavity that separates the cavity into the first section and the second section. However, in fig. 2A Brunet teaches a divider (155 positioned between nasal prongs 16) positioned in the cavity that separates the cavity into the first section and the second section (protrusions 155 separate the prongs into the first and second cavities). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Turner’s body with a divider, as taught by Brunet, for the purpose of reducing movement of the prongs.

Claims 14, 20-21, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (9,731,038).
Regarding claim 14, in fig. 2a-2c Turner discloses a nasal cannula assembly comprising: a nasal cannula (43, 46 and 44) including a main line (44 and 46) and a pair of nasal cannula prongs 43 extending therefrom in an axial direction; and a cover 11 comprising: a body (16, but excluding side walls with 14 and 12 shown in fig. 2c) having a cavity (see fig. 2a) positioned therein, wherein the cavity is sized to simultaneously receive both of the nasal cannula prongs therein (Fig. 2a), and a connector (side wall of 11 shown in fig. 2c with 14 and 12) that is configured to releasably connect the nasal cannula to the cover (Col. 5, ll. 21-24), wherein the connector includes a first arm (left  portion of side wall alongside the left portion of 14) located on a first side of the body (contacting the top edge of the body) adjacent (near) the cavity and a second arm (right portion of side wall alongside the right portion of 14) located on a second side of the body (contacting the bottom edge of the body) adjacent (near) the cavity, wherein the first arm and second arm are configured to releasably grip the nasal cannula therebetween (Col. 5, ll. 21-24), wherein the connector is located at an outer edge of the cover (Fig. 2a) at a proximal open end (open due to opening 12) thereof such that the nasal cannula is insertable into the connector and receivable in the cavity in a direction parallel to the axial direction (Fig. 2a), but is silent regarding that a radially outer surface of each prong, extending between a distal end of each prong and the main line of the cannula, is not in contact with any surface of the cavity. However, in fig. 5B Turner teaches an alternate embodiment in which a radially outer surface of each prong, extending between a distal end of each prong and the main line of the cannula, is not in contact with any surface of the cavity (Col. 7, ll. 60-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner’s nasal cannula connection with portion 14 in fig. 2C and cover with a connection and cover that prevents contact between the nasal cannula and cover, as taught by Turner, for the purpose of keeping the nasal cannula clean. The modified Turner discloses that the nasal cannula is connectable to the cover by the connector such that at least a portion of the nasal cannula aligned with the cover in a direction perpendicular to a length of the main line is positioned externally of the cavity (nasal cannula is connectable to the cover such that cannula portion 44, external to the cover, is able to be bent under the cover and aligned with the cover in a direction perpendicular to a length of the main line). 
Regarding claim 20, the modified Turner discloses that the cover is closed at a distal end thereof (Fig. 2a).
Regarding claim 21, the modified Turner discloses that a first section (receiving left prong of the cannula) of the cavity is configured to receive one of the pair of nasal cannula prongs therein and wherein a second section (receiving right prong of the cannula) of the cavity is configured to receive the other one of the pair of nasal cannula prongs therein wherein the main line is coupled to the connector (Fig. 2a), and wherein the body is positioned between, and extends continuously in a lateral direction between, the first and second section of the cavity (where 42 is pointing in fig. 2a, the body extends longitudinally between the first and second sections), wherein the lateral direction is oriented in a direction perpendicular to the direction of insertion of the cannula in the cavity (fig. 2a).
Regarding claim 26, in fig. 2a-2c Turner discloses a method for covering a nasal cannula comprising: accessing a nasal cannula (43, 46 and 44) including a main line (44 and 46) and pair of nasal cannula prongs 43 extending therefrom in an axial direction; accessing a cover 11 including a connector (side wall of 11 shown in fig. 2c) and a body (16, but excluding side walls with 14 and 12 shown in fig. 2c) having a cavity (fig. 2a) positioned therein; wherein the connector includes a first arm (left portion of side wall alongside the left portion of 14) located on a first side of the body adjacent (near) the cavity and a second arm (right portion of side wall alongside the right portion of 14) located on a second side of the body adjacent (near) the cavity; and coupling the nasal cannula to the connector of the nasal cannula cover (Fig. 2a) such that both of the cannula prongs are received in the cavity (Fig. 2a), and such that the first arm and second arm releasably grip the nasal cannula therebetween (Col. 5, ll. 21-24), wherein the connector is located at an outer edge of the cover at a proximal open end thereof (Fig. 2a) located opposite a generally closed distal end (where 11 is pointing in fig. 2a) such that the nasal cannula is inserted into the connector and received in the cavity in a direction parallel to the axial direction (Fig. 2a), but is silent regarding that the cavity receives both of the nasal cannula prongs therein such that an outer surface of each prong, extending between a distal end of each prong and the main line of the cannula, is not in contact with any surface of the cavity. However, in fig. 5B Turner teaches an alternate embodiment in which a radially outer surface of each prong, extending between a distal end of each prong and the main line of the cannula, is not in contact with any surface of the cavity (Col. 7, ll. 60-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner’s nasal cannula connection with portion 14 in fig. 2C and cover with a connection and cover that prevents contact between the nasal cannula and cover, as taught by Turner, for the purpose of keeping the nasal cannula clean.
Regarding claim 31, the modified Turner discloses that the body includes a first wall (upper wall, as viewed in Fig. 2a’s orientation) located on a first side of the cavity and a second wall (lower wall, opposite to the first wall) located on a second, opposite side of the cavity, wherein the first and second walls are oriented generally parallel to each other and generally parallel to the main line (Fig. 2a), located at a base of the prongs (Fig. 2a), when the cannula is received therein (Fig. 2a), wherein the first arm is formed as a continuous component with the first wall (Fig. 2a) and is an outermost surface of the body (formed at the outmost surface of the body), and wherein the second arm is formed as a continuous component with the first wall (Fig. 2a) and is an outermost surface of the body (formed at the outmost surface of the body), and wherein the pair of nasal cannula prongs are inserted into the cavity while at least part of the main line aligned with the cover remains positioned outside the cavity (Fig. 2a shops portion 44 outside of the cavity, while aligned with the cover). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, as applied to claim 8 above, in further view of Ellington, IV (2020/0330707).
Regarding claim 22, Turner is silent regarding that the cover further includes an attachment fixture including or defining a handle formed on or connected to the body to facilitate connection of the cover to an object. However, in fig. 1 Ellington teaches an attachment fixture 126 including a handle formed on or connected to the body that facilitates connection to an object for hanging the cover during storage [0025]. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Turner’s body with the addition of a handle, as taught by Ellington, for the purpose of providing hands-free carrying of the cannula [0025].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, as applied to claim 14 above, in further view of Hagberg et al. (2009/0199858).
Regarding claim 29, the modified Turner is silent regarding that the cover is made of a single continuous piece of polymer material. However, Hagberg teaches a nasal cannula cover made of a single continuous piece of polymer material (injection molded of soft flexible polyvinyl chloride, fig. 6 [0015] lines 23-31). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Turner’s cover material with a polymer material, as taught by Hagberg, for the purpose of providing an alternate cover material having the predictable results of covering a nasal cannula.

Response to Arguments
Applicant’s arguments with respect to Schaffer (claims 8, 10-11, 12, 23-24, 26, 28 and 31) are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues on pages 11-13 that Turner fails the teach the newly added limitation of claim 14. 
Examiner disagrees since Turner’s nasal cannula is connectable to the cover such that cannula portion 44, external to the cover, is able to be bent under the cover and aligned with the cover in a direction perpendicular to a length of the main line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785